DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Paragraph Citations
Herein, reference numbers surrounded by brackets denote paragraphs (e.g., “[10]” references paragraph 10).

Response to Arguments
Applicant’s arguments filed 3/11/2021 with respect to the rejections of previous claims 1-7 have been fully considered and are persuasive.  The rejections have been withdrawn in light of the amendments to the claims.  However, similar rejections are made for claims 16-19.  The remaining claims are allowable. 
	With respect to the specification, Applicant needs to submit a substitute specification in accordance with MPEP 608.01(q).  The reason for this is that many specification amendments have been made and it is not clear which ones take precedent over the others.  

Specification
A substitute specification is required pursuant to 37 CFR 1.125(a) because many specification amendments have been made and it is not clear which ones take 
A substitute specification must not contain new matter.  The substitute specification must be submitted with markings showing all the changes relative to the immediate prior version of the specification of record.  The text of any added subject matter must be shown by underlining the added text. The text of any deleted matter must be shown by strike-through except that double brackets placed before and after the deleted characters may be used to show deletion of five or fewer consecutive characters.  The text of any deleted subject matter must be shown by being placed within double brackets if strike-through cannot be easily perceived.  An accompanying clean version (without markings) and a statement that the substitute specification contains no new matter must also be supplied.  Numbering the paragraphs of the specification of record is not considered a change that must be shown.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Morgan (US 2010/0107627) in view of Huang et al. (US 2012/0280515) (“Huang”).



Re claim 16, Morgan teaches an energy storage device (generally all Figs. 1-14, but see more specific citations below) comprising: 
a first shaft (110, Fig. 1) comprising an input end (at 112) and an output end (at 108) to input rotational kinetic energy to be stored (as in Fig. 3a, described in para. 45); 
a main shaft (110, Fig.1—Morgan fails to teach separate first and main shafts, but 110 serves as a reference for ease of explanation) comprising an input end and an output end (the shaft implicitly has an input end and an output end—the first shaft and main shaft are being treated as the same shaft, with the output of the first shaft connected to the input of the main shaft, with the absence of a transmission between the two of them); 
a pulley (108, Figs. 1-3C) rigidly connected to the main shaft (as denoted above) such that rotation of the main shaft (110) causes rotation of the pulley (108); 
a storage unit (100/102/104, Figs. 1-3C) comprising an object (100) to be displaced vertically (see Figs. 3A-3C) such that potential energy due to gravity can be increased (paras. 45-46), the object (100) being operably connected to the pulley (108); 
a cable (102) operably connected to the pulley (108) such that the rotation of the pulley (108) displaces the object vertically (paras. 45-46); 
a second shaft (one of the “shafts” as in para. 89; note the separate motor 118 and generator 120 in Fig. 2, as described in para. 44, which would imply separate driving elements, such as a second shaft—this is better seen in combination with Huang as described below) comprising an input end and an output end (the shaft implicitly has an input end and an output end) to output the stored energy (paras. 45-46); 
with the cable (102) operably connected to the pulley (108) such that the rotation 
wherein the object (100) is a buoyant object (air-filled balloon 100 is placed in water; paras. 43 and 45),
wherein the input end of the first shaft is operably connected to a plurality of input power sources ([20, 46, 92] and claim 18).
Morgan teaches separate motor and generator units (para. 43), as well as diverse types of energy input and output (para. 46), which would benefit from separate input and output driving arrangements, those arrangements not being shown in detail by Morgan.

Morgan fails to teach separate first and main shafts;
a transmission operably connected to the output end of the first shaft and to the input end of the main shaft such that the transmission can change a rotation ratio between the first shaft and the main shaft; and
a second transmission operably connected to output end of the main shaft and to the input end of the second shaft such that the transmission can change the rotation ratio between the main shaft and the second shaft.

Huang teaches an energy storage device (Fig. 7) comprising: a first shaft (715A) (comprising an input end and an output end to input rotational kinetic energy (from 701) to be stored (in weight 712);
a main shaft (715B/715C) comprising an input end and an output end (as shown 
a transmission (702) operably connected to the output end of the first shaft (715A) and to the input end of the main shaft (715B/715C) such that the transmission (702) can change a rotation ratio between the first shaft (715A) and the main shaft (715B/715C) (para. 140);
a storage unit (lifting 712 with 709—see para. 140) comprising an object (712) to be displaced vertically such that potential energy due to gravity can be increased (para. 140), 
a second shaft (716A/716B) comprising an input end (at 705) and an output end (at 707) to output the stored energy (para. 141); 
a second transmission (707) operably connected to the output end of the main shaft (716A/716B) and to the input end (at 707) of the second shaft (716C) such that the transmission (707) can change the rotation ratio between the main shaft and the second shaft (para. 141).
Huang teaches the foregoing arrangement for the advantage of changing input and output rotational speeds so that the object storing potential energy may be made as large as possible for charging purposes and so that relatively small movement of the object during discharge and accompanying slow rotational speed output can be changed to very fast rotational speed output for various mechanical needs (paras. 139-142 and 145).
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains to modify Morgan with separate first and main shafts; a transmission operably 

Re claim 17, Morgan and Huang teach claim 16.  Morgan further teaches wherein the plurality of input power sources are selected from one or more of the following: a wind turbine, a hydraulic motor; a pneumatic motor, an electric motor, a hydroturbine, a tractive pulling force from a diesel tractor or a diesel locomotive, a power take-off shaft of a diesel locomotive, a lifting force from a heavy-lift helicopter, and a hydrogen fuel cell ([20, 46, 92] and claim 18).

Re claim 18, Morgan and Huang teach claim 16.  Morgan further teaches
wherein the plurality of input power sources include one or more sources of energy selected from the following: a power grid, an electrical generator, solar energy, hydroelectric energy, geothermal energy, wind energy, ocean tidal energy, ocean current energy, ocean wave energy, ocean thermal energy, nuclear fission, nuclear 

Re claim 19, Morgan and Huang teach claim 16.  Morgan further teaches wherein the energy storage device further comprises one or more of the following: the output end of the second shaft operably connected to factory machinery such that the second shaft can rotate the factory machinery, the output end of the second shaft operably connected such that kinetic energy of the second shaft is transformed into electrical energy (see generator 120 in Figs. 2 and 5a, as an example), the output end of the second shaft operably connected such that kinetic energy of the second shaft is transformed into hydraulic energy, and the output end of the second shaft operably connected such that kinetic energy of the second shaft is transformed into pneumatic energy.

Allowable Subject Matter
Claims 12-15 and 20-27 are allowed.

Reasons for Allowance
In claim 12, the recitation of “wherein the input end of the first shaft is operably connected to a power take-off shaft of a diesel tractor such that the diesel tractor can rotate the first shaft,” as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 12, is neither disclosed by a single prior art reference nor rendered obvious by a combination of prior art references.  
In claim 20, the recitation of “wherein a diesel locomotive tractive pulling force is operably connected to the first shaft such that the diesel locomotive tractive pulling force can rotate the first shaft,” as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 20, is neither disclosed by a single prior art reference nor rendered obvious by a combination of prior art references.  Thus, the claim is allowable.
In claim 24, the recitation of “wherein a diesel tractor tractive pulling force is operably connected to the first shaft such that the diesel tractor tractive pulling force can rotate the first shaft,” as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 24, is neither disclosed by a single prior art reference nor rendered obvious by a combination of prior art references.  Thus, the claim is allowable.
Claims 13-15, 21-23, and 25-27 are allowed due to dependency on one of claims 12, 20, and 24.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Reference US 20120274079 teaches factory machinery driven by a line shaft [54], which utilizes a source of power for driving the line shaft, which is relevant to claims 15, 19, 23, and 27.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICKEY H FRANCE whose telephone number is (571)272-2372.  The examiner can normally be reached on Monday through Friday, 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Laurenzi can be reached on 571-270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICKEY H FRANCE/Examiner, Art Unit 3746                   


/MARK A LAURENZI/Supervisory Patent Examiner, Art Unit 3746 
Tuesday, April 6, 2021